; 0
counrvor_QUFFouK de MAR 1.1 2009

SUPREME COURT: CIVIL TERM

 

 

 

 

 

 

 

 

 

 

 

Sonoran nnn nnnnennntnnnieennnneneen nn AX: LONG ISLAND OFFICE
In the Matter ofthe Claim of,
M iCHOAS Du VA NOTICE OF INTENTION
- TO FILEA CLAIM -° ,
- Claimant t,t: . fs

~against- . , . . ete
Riverdend correcr wy MAR Ay
FACILI ITY MEDICA, DER. : ” EDNY PRO SE OFFICE
TO: THECOUNTYATTORNEVOF Sv FEOLK COUNTY. *

 

_ THE CLERK OF THE COURT OF SUFFOLK 74
sas: sone OW" 19

“PLE: ASE TAKE 1 NOTICE, that the claimant herein makes v and demand
coast QUEFOLK COUNTY Cogk FACILITY ss
| i, The name and post office address of the claimant hereinis_
[lO Center Drive: Rivechead NY iGo, 190 |
2. Thenetnecrtiedaimis | WAS Overtlosed. On q
Senos Mec. lication (Meth<done) [. ger ‘BOmg

BIANCO, J.

SHIELDS, Wd,

ANd WAS Given 230mg, almost topple fa fy dose

hich al mete overdose cod be token +o the ER.

 

 

 

 

 

 

 

 

3. The time when, and place where and the manner in a the “oe atose:

Noord Gi 4Spm ot The RUCE floor 4 eS
Somet Me Ih. October” | LWGS overdosed On
My Methede lane Mec | CANON g .

 

eS

 

 

aur
co

 

 

 
ts 03 pecenly bury 2O\4 and WV
Stil) expeciercing Severe medical damage. and.
ine 59 along “th mental CX) icky emotionally -
a shocked sliepless Gnd feartul, {atm Scaced ~
hat ny hoppen +0 ine. 1 +he Luture,

“4. The items sc and injuires claimed a are: | hove heen.

—plyet Physcially, mental ly and emoHonally

distuched , Bee : Zh seek ine ae One million 7
Sulec 1G, and punishment Damages, § 500,000 -

{oe Menta ~soffecing. aed emohors| L_ mental
Wlness

 

 

 

 

 

The said claim and demend is hereby presented f for adjustment and payment.
PLEASE TAKE FURTHER N OTICE thet by reason of the promises, in default of the
County of / SUFFOUC to pay the Claimant his claim within »
the time limited for compliance with this demand by said County of SUFFt FOLK
by statute in such cases against_IIV. Corr fac ilk to recover his damage

with i interest a and costs.

pateas 2/16/19
Ze

- Claimant

 

 

_ STATE OF NEW YORK)
COUNTY OF SUFFOLK)SS.:

   

sworn to before meth
OY Michael Lotito

-. Notary Public, State of New York

. : 01 1.063 57620 ,

ec Qualified in Suffolk

, Commission ‘Expires 04/24/2007 SF (

 

 

 

 
 

SHIEVANCE CORY

New- “York, Stife Comtifssién of Comsétiot:
; Inmate Gtievance-Form | .
_ Form SCOC 7ase-4 (ots, © sy
th

Facili Ri ehed Cr i 7 |
elie. a -F : ~ 7 ‘ ‘ _ — _ Housing Location: eo) WN ; Q ca a
Nanie- of trates ke (C4 [oe A 2 DU . . . Sitévanee # wo -

 
 

“Bnck ir A Totnes Livas SNE teto a ey A oly AT
oh Aes he »fMethdclone\ hick. fe fee fe nd a fe

| Te twee! ? Eyer Surge Tit yt have bey
nt e bine os AS? iu 2t6, Laas. dé , 4. J bs. . fei teste at = Ae hou

 

 

 

 

oS}.

 

  
   
  

 

?
Anjrtapesina rina a srt (sinbmite bythe ari a “
Number of Additional Sheets Attached { y = - eat :
suce | yah the £16 fie ols baths”

wut Te VE ae
ot ae iis le + inne ch idy Phe ufo lous sa * Lect et
“Silas pis BS. 2K t tte Le Joa Ate Ae

OCs ey Cyne a _ FS
ae 7 ri
AT a aan :

Grievant. ‘Signatures 7: Mit Lee EM i Date/Tinie Submitted: _<

_ Retefiing Stat Sigatures_ Le hy ‘ z
, investiga on Carlet wih ii alld ) l Ligh DA Pala Complete

Décision of the Grievance Coordinator ns Number of Sheets Atfached (0
Written decision shall Be Issued within 5 business" days of | recéipt oft Qievance and, shall include ‘spebile iacts and

feasbnis underlying the determination. |

ET Non-grievable f issire ag per a NYCRR sot i not be appealed 9 a0) |

| Grievance Accepted. 7 . -

O Grievance Denied on Merits
K Grievance Denied due t fo submitted beyond 5 days of, act. oF occutrehe® * (ean be

oe "appealed fo iGAOY .
D1 Grievanca Aceeptéd i in part! Denied i in pat (Note specific. nadine parts,

helow) -.
_Fpsah: Noun i ‘16 ( eS ivi ie than Lay pesscrgl

‘Iv lnperpde ts. bn. /
‘Eke [EY Dag. fli .
LA Fasnie A wv 2.3

 

 

 

Date/T™m Tine Received a

 

 

 

zi Be I “at
301430 S.44IN3HS.

   
 
 
  

   

 

 

 

 

 

 
